Name: 88/552/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  Europe;  agricultural structures and production;  agricultural policy
 Date Published: 1988-11-08

 Avis juridique important|31988D055288/552/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 303 , 08/11/1988 P. 0033 - 0033*****COMMISSION DECISION OF 19 OCTOBER 1988 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES IN BELGIUM PURSUANT TO COUNCIL REGULATION ( EEC ) NO 797/85 ( ONLY THE FRENCH AND DUTCH TEXTS ARE AUTHENTIC ) ( 88/552/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 797/85 OF 12 MARCH 1985 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1137/88 ( 2 ), AND IN PARTICULAR ARTICLE 25 ( 3 ) THEREOF, WHEREAS, ON 8 JUNE 1988 THE GOVERNMENT OF BELGIUM HAS FORWARDED, PURSUANT TO ARTICLE 24 ( 4 ) OF REGULATION ( EEC ) NO 797/85, THE ADMINISTRATIVE PROVISIONS RELATING TO THE FIXATION OF THE REFERENCE INCOME FOR 1988; WHEREAS, PURSUANT TO ARTICLE 25 ( 3 ) OF REGULATION ( EEC ) NO 797/85, THE COMMISSION MUST DECIDE WHETHER, HAVING REGARD TO THE COMPLIANCE OF THE ABOVEMENTIONED PROVISIONS WITH THE AFOREMENTIONED REGULATION AND TAKING INTO ACCOUNT THE OBJECTIVES OF THE LATTER AND THE NEED FOR A PROPER CONNECTION BETWEEN THE VARIOUS MEASURES, THE CONDITIONS FOR A FINANCIAL CONTRIBUTION BY THE COMMUNITY ARE SATISFIED; WHEREAS THE FIXATION OF THE REFERENCE INCOME FOR 1988 SATISFIES THE CONDITIONS OF ARTICLE 2 ( 3 ) OF REGULATION ( EEC ) NO 797/85; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE, HAS ADOPTED THIS DECISION : ARTICLE 1 TAKING INTO ACCOUNT THE PROVISIONS RELATING TO THE FIXATION OF THE REFERENCE INCOME FOR 1988, THE MEASURES ADOPTED BY BELGIUM PURSUANT TO REGULATION ( EEC ) NO 797/85 CONTINUE TO MEET THE CONDITIONS FOR A FINANCIAL CONTRIBUTION FROM THE COMMUNITY TO THE COMMON MEASURE PROVIDED FOR IN ARTICLE 1 OF REGULATION ( EEC ) NO 797/85 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS, 19 OCTOBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 93, 30 . 3 . 1985, P . 1 . ( 2 ) OJ NO L 108, 29 . 4 . 1988, P . 1 .